 5580DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Morris Gurewitz d/b/a Washington Rendering Company is an employerwithin the meaning of Section 2(2) of the Act(3)All drivers and sales drivers at the Los Angeles, California, rendering plantof the Company, excluding all other employees, constitute a unit appropriate forthe purposes of collective bargaining within themeaningof Section 9(b) of the Art(4)Meat and Provision Drivers, Local 626, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Independent, is, and atall times material herein has been, the exclusive representative of the employees inthe above appropriate unit for the purposes of collective bargaining within themeaningof Section 9(a) of the Act(5) By refusing to bargain collectively with the Company, Meat and ProvisionDrivers, Local 626, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Independent, has engaged in unfair labor practice&within the meaning of Section 8(b) (3) of the Act(6)The above unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication ]The Great Atlantic and Pacific Tea Company,National BakeryDivisionandBakers Local Union No. 57,American Bakeryand Confectionery Workers International Union,AFL-CIO,Petitioner.Case No 9-RC-3692February 10, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing in this case was held before Thomas MSheeran, hearing officerThe hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmedPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning]Upon the entire record in this case, the Board finds1The Employer is engaged in commerce within the meaning of theAct2 Bakers Local Union No 57, Bakery and Confectionery WorkersInternational Union of America, referred to herein as BCW Local57, and its International, referred to herein as BCW were permittedto intervene on the basis of the Local's contract interestThe Peti-tioner and the Intervenors are labor organizations claiming to repre-sent certain employees of the Employer3The Intervenors contend that a contract between BCW Local 57and the Employer, effective August 10, 1958, is a bar to this proceedingfor the first 2 years of its termThe Petitioner maintains that thecontract is not a bar because of a schism in BCW Local 57, allegedlycaused by the basic intraunion conflict in BCW which resulted in itsexpulsion from AFL-CIOThe Intervenors, however, contend thatthe schism allegations should be rejected on the ground that the actionoccurred an unreasonably long time after the beginning of the basic126 NLRB No 71 THE GREATATLANTIC AND PACIFIC TEA COMPANY, ETC581intraunionconflict, and was not in fact related to that conflict 1TheEmployer is neutralCharges of corruption were brought against the President and otherofficers of BCW in March 1957,and soon becamea subject ofdiscus-sion and concern in BCW Local 57 In October 1957, the membershipapproved a motion that its officers do everything possible to have BCWcall a convention in order to remedy the alleged abuses and to main-tain its standing in the AFL-CIOBOW was however expelled byAFL-CIO in December 1957, and ABC was chartered at the sametimeABC thereafter invited many BCW locals, including Local57, to affiliate with it, claiming in its invitation that its health andwelfare funds would pay benefits equivalent to those of BCWThisclaim was immediately answered by BCW which charged that suchclaims were a fraud, and that ABC would be unable to pay anybenefits for at least a yearA special convention of BCW was held in March 1958, at whichits officersmade theircase againstthe charges which had led to itsexpulsion from AFL-CIOAlthough the delegates from Local57were uninstructed as to the retention of the BCW officers accused ofcorrupt practices, they had expressed themselves to the membership,before leaving for the convention, as being in favor of a BCW cleanupin accordance with the AFL-CIO mandatesThe Local 57 delegatesvoted for the reelection of Cross who was unopposed as president,because of assurancesthat he would be exonerated if reelected andcould then take the necessary steps to reaf Bate with AFL-CIOHowever, at the general membership meeting of Local 57 following theconvention, the members were not fully convinced that BCW in-tended to reaffiliate, and then considered what steps might be takento protect their funds from BCW if the Local should leave theInternationalThe record reveals a continuing concern on the part of Local 57members and officers from this time on for the protection of its health,welfare, and pension funds if they sought to disaffiliate from BCWThat such concern was well founded is indicated by the fact that onseveraloccasionsCross had warned BCW Locals that their-fundswould be imperilled if they sought to join ABCThereafter,throughout 1958, Fmck, a BCW International representative and aninfluential member of Local57,threatened the Local with trusteeship1InHershey Chocolate Corporation,121 NLRB 901,the Board held that the expulsionof BCW from the AFL--CIO on charges of corruption, and the chartering of ABC withsubstantially the same jurisdiction, established the existence of a basic intraunion con-flict which was a prerequisite to a finding of schism. The Board also held that hencefortha schism in a bargaining representative would warrant an immediate election, despite acurrent contract, only if such action was taken a reasonable time after the alleged intra-union conflict aroseSee alsoCincinnati Bakers Club,121 NLRB 442, and StLouisBakery Employers Labor Council,121 NLRB 1,548 582DECISIONS, OF NATIONAL LABOR RELATIONS BOARDand loss of funds ifit sought to leave BCW 3 In June 1958, 3 monthsafter the special BCW convention, Local 57 was expelled from theColumbus Federation of Labor, an organization of 66 Locals belong-ing tointernationalsaffiliatedwith AFL-CIOBrush, financialsecretary of Local 57, told Greer, an official of the Federation, thathe intendedto see that Local 57 took steps to reaf Bate with the Fed-eration,and athis request a meeting wasarranged with Kircher, anABC representative who had assisted other BCW Locals in switchingover to ABCAbout this time Local 57 retained an attorney toadviseit on disaffiliation steps, and at the end of September 1958, theattorney and two officials of Local 57 met with Kircher at ColumbusKircher was told that they intended to reaffiliate with AFL-CIOsince BCW had failed to do soHowever, BCW President Cross whose offices were in Washington,learned of this meeting that same day, and immediately assignedFrock and another BCW representative the job of seeing that Local57 remained in BCW The two representatives flew to Columbus andarranged for Brush and Egan, the local officials who had met withKircher, to attend a meeting with an officer of a Teamsters local inthe areaAt the meeting Brush and Egan were asked what theirintentions were since it was known they had met with ABC officials,and, asthe Teamsterofficialput it, he had to call "both Jimmies"(Hoffa and Cross) who wanted to know. Frock again threatened toput Local57under trusteeshipSubjected to this pressure, Brushand Egan agreedto keep Local 57 in BCW Four days later Finckand his companion attended the executive board meeting of Local 57While they were out of the room Brush explained to the board thecircumstancesof their recent meeting with the Teamsters, and recom-mendedthat they act with caution so as to protect the Local's fundsThe board then approved a motion toremainwith BCWThereafter Finck inspected the minute book of the Local in whichdiscussionsand actions taken at local meetings were recorded, andalsoattended such meetingsBrush and Egan, however, remainedsecretly in contact with ABC representatives concerning disaffiliationdevlopments of other BCW LocalsMatters came to a head in April1959 when BCW terminated Finck's serviceswith the InternationalA few weeks later ABC hired Finck as one of its International repre-sentatives and, relieved of that pressure, Local 57 rapidly took stepsto transfer its funds to ABC for protectionNotices of a meeting toconsider disaffiliation were sent to all members, posted in the plantsand announced by newspaper, radio, and televisionMore than 500of the 1,400 members of Local 57 attended the meeting on May 16, anattendance about 10times greaterthan that at a regular meeting2 Local 57 had been placed under trusteeship some years before, with Finck acting asTrustee. THE GREAT ATLANTIC AND PACIFIC TEA COMPANY, ETC.583Brush explained that the close supervision by BCW over the Local'saffairs had made it necessary to act cautiously in attempting dis-affiliation.The membership then approved without opposition aresolution to join ABC because BCW had violated its fiduciary obliga-tion.Two days later BCW placed Local 57 under trusteeship. TheEmployer has since held in escrow all dues checked off from its em-ployees pending a determination as to whether ABC or BCW is therightful bargaining representative.Contrary to the contention of the Intervenors, we are satisfied thatthe chief reason for the disaffiliation of Local 57 related to the basicintraunion conflict which resulted in the expulsion of BCW fromAFL-CIO. The concern of Local 57 over the protection of its fundsand rights to health and pension benefits was a direct consequence ofthe wishes of the officers and members of Local 57 that BCW eithercomply with AFL-CIO standards and reaffiliate with it, or that theLocal leave BCW. If Local 57 had been disinterested in the meritsof the intraunion conflict in BCW there would have been no needto be concerned about economic losses which could result from affiliat-ing with ABC. Nor do we believe that the period between the ex-pulsion of BCW from AFL-CIO in December 1957 and the disaffilia-tion of Local 57 in May 1959 was unreasonably long in view of thethreats, surveillance, and intimidation by BCW and its agents. Con-trary to the Intervenors, we are satisfied that Finck's transferenceof his allegiance to ABC in April 1959 was not itself the reason forLocal 57's disaffiliation, but rather provided the opportunity throughwhich the Local could reach its objective-reaffiliation with AFL-CIO without economic loss.We conclude, therefore, that the dis-affiliation taken has resulted in confusion disrupting bargainingrelationships, and that a schism exists which removes the contract asa bar to an immediate election.' In view of the above finding we neednot consider the Petitioner's other objections to the contract as a bar.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2(6) and (7) of the Act.4.We find, in accord with the agreement of the parties, that theunit described below, which conforms to the contract unit, is appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees of the Employer at itsbaking plant at Columbus, Ohio, including shipping, cleaning, andsanitation department employees, but excluding office clerical andprofessional employees, warehousemen and truckdrivers, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]8 Oregon Macaroni Company,at as.,124 NLRB 1001.